FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 09-50465
                                                      09-50601
               Plaintiff - Appellee,
                                                 D.C. No. 2:08-cr-00715-PSG
  v.

THOMAS EDWIN COCHEE, AKA                         MEMORANDUM *
Brandon M. Courtney, AKA Kevin Ross,
AKA Kenneth Anderson, AKA Jonathan
Houston, AKA Nicholas Letterman, AKA
Rodney Hudson,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       In these consolidated appeals, Thomas Edwin Cochee appeals from the

concurrent 24-month sentences imposed following his guilty-plea conviction for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bank fraud, aiding and abetting, and causing an act to be done, in violation of

18 U.S.C. §§ 1344, 2(a) and (b); and aggravated identity theft, aiding and abetting,

and causing an act to be done, in violation of 18 U.S.C. §§ 1029(a)(2), 2(a) and (b).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Cochee contends that the district court erred by denying him a minor role

adjustment under the Sentencing Guidelines and by considering improper factors

when assessing his relative culpability in the offense. The record reflects that the

district court, based on the facts before it, properly considered whether Cochee was

substantially less culpable than his co-participants, and that it did not clearly err by

determining that Cochee was not eligible for the adjustment. See United States v.

Cantrell, 433 F.3d 1269, 1282-84 (9th Cir. 2006).

      AFFIRMED.




                                            2                                     09-50465